DETAILED ACTION
Claim(s) 7-9, and 13 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Cao (US 20180295651 A1).  

In regards to claim(s) 7 and 12-13, Huang (USPGPub No. 2018/0323932) teaches a radio communication system comprising: 
a terminal (Refer to [Fig. 7, Ref 702] and [Par. 71], the recited UE); and
a base station (Refer to [Fig. 7, Ref 704]); 
wherein the terminal comprises:
a transmitter that transmits an uplink control channel over a plurality of slots ([Fig. 6] and [Par. 71] teach a transmitter, UE, that transmits an uplink control channel,  PUCCH, over a plurality of slots, “FIG. 6 is a diagram 600 illustrating frequency hopping in slot aggregation. When inter-slot frequency hopping is enabled with slot aggregation, a UE may transmit a first copy of PUCCH in a first slot on a first set of RBs and a second copy of the PUCCH in a second slot on a second set of RBs where the first set of RBs and the second RBs are different…For example, a long PUCCH 602 in a first uplink centric slot 604 may be located at a first frequency. In the example, of FIG. 6, the first frequency is located at a highest frequency within an uplink long PUCCH and PUSCH region (e.g., the uplink long PUCCH and PUSCH region 506 of FIG. 5)…A long PUCCH 606 in a second uplink centric slot 608 may be located at a second frequency. In the example, of FIG. 6, the second frequency is located at a lowest );
 and a processor that controls frequency hopping of the uplink control channel over the plurality of slots based on information regarding a frequency resource ([Par. 73] Huang teaches a processor, a UE, that controls frequency hopping of the PUCCH over the plurality of slots based on information regarding a frequency resource, DCI or RRC signaling that controls to turn inter-slot frequency hopping “…inter-slot hopping may still be turned on (or off). Inter-slot hopping may be turned on (or off), e.g., by the base station, via RRC signaling or DCI dynamic signaling. For example, an RRC message may use one bit to signal to a UE (or UEs)...”) 
wherein the base station comprises a receiver that receives the uplink control channel over a plurality of slots ([Fig. 7, Ref 712] teaches where the base station comprises a receiver that receives the uplink control channel over a plurality of slots, )
The terminal of Huang differs from the terminal for claim 7, in a processor that controls frequency hopping of the uplink control channel over the plurality of slots based on first physical resource block index and information regarding a second-hop physical resource block index that are respectively the same as information regarding first physical resource block index and information regarding a second-hop physical resource block index.
Despite these differences similar feature have been seen in other prior art involving resource allocation for frequency hopping. Cao (US 20180295651 A1) [Par. 136- 166] teach a feature that controls frequency hopping of a wireless channel over a plurality of slots based on a first physical resource block index and information regarding a second-hop physical resource block index that are the same as 

    PNG
    media_image1.png
    120
    418
    media_image1.png
    Greyscale


where with respect to the slot index “i”, the inter-slot and intra-slot hopping share the same information, the same equation, as shown in [Par. 136], “…Therefore, the timeslot index i and the slot index I described in this disclosure can be a subframe index, a slot index, a TTI index, a mini-slot index, an OFDM symbol index, an index of a half slot…”, with the first physical resource block index/second physical resource block index corresponding to where “i” is 0, and the second hop physical resource block index corresponding to where “i” is 1.). 
Thus, in light of the teachings of Cao (US 20180295651 A1), it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang (USPGPub No. 2018/0323932) to arrive at a processor that controls frequency hopping of the uplink control channel over the plurality of slots based on first physical resource block index and information regarding a second-hop physical resource block index that are respectively the same as information regarding first physical resource block index and information regarding a second-hop physical resource block index, , in 






In regards to claim 8, Huang teaches the terminal according to claim 7, wherein, in the frequency hopping of the uplink control channel over the plurality of slots, the processor maps the uplink control channel to a frequency resource that is hopped per slot (Refer to [Fig. 6] and [Par. 71]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Cao (US 20180295651 A1) in view of Choi (USPGPub No. 20190109732 A1).

In regards to claim 11, Huang is silent on the terminal according to claim 7, wherein the information regarding the frequency resource is indicated by using a field in downlink control information from one or more parameters configured by higher layer signaling.
Choi teaches in [Par. 142 – Par. 143] where information used to control an inter-slot frequency hopping feature is the same as information used to control an intra-slot frequency feature, start RB index, partial band index “[0142] Referring to FIG. 13, as an example of (dedicated) RRC signaling for intra-slot hopping configuration, the following information is transmitted through (dedicated) RRC signaling: the SRS configuration (allocation) start RB index=1, the SRS configuration (allocation) end RB index=17, the SRS BW=16 RBs, the number of configured SRS symbols in the SRS transmission slot=4, the start symbol position index of the configured SRS=8, the end symbol position index of the configured SRS=11, the partial band index=1, and the symbol hopping cycle=4 symbols[0143] Referring to FIG. 13, as an example of DCI signaling for inter-slot hopping configuration, the following information is transmitted through DCI signaling. [0144] The DCI for the first SRS slot may indicate the SRS start RB index=1, the SRS end RB index=65, the partial band index=1, the inter-slot hopping cycle: 2 SRS slots, etc. [0145] The DCI for the second SRS slot may indicate the SRS allocation start RB index=65, the SRS allocation end RB index=129, the partial band index=1, and the inter-slot hopping cycle: 2 SRS slots, etc.”). Choi [Par. 11 – Par. 12] - further teaches where a frequency resource, hopping pattern, is indicated by using a field in DCI from one or more parameters configured by higher layer signaling, “[0011] …a user equipment (UE) for transmitting a sounding reference symbol (SRS) including a receiver configured to receive, first information including information on at least one predetermined SRS sequence parameter configured interlockedwith a frequency hopping pattern among SRS sequence parameters, a processor configured to generate an SRS sequence using a value of a parameter corresponding to a frequency hopping pattern configured in the UE with respect to the at least one predetermined SRS sequence parameter… [0012] The receiver may be configured to further receive second information including information indicating the value of the parameter corresponding to the frequency hopping pattern configured in the UE with respect to the at least one predetermined SRS sequence parameter…The value of the parameter corresponding to the frequency hopping pattern configured in the UE may be set to a value varying according to the frequency hopping pattern. Frequency hopping may be configured at a slot level with respect to the UE. The receiver may receive the first information through an radio resource control (RRC) signaling. The receiver may receive the second information in a downlink control information (DCI) format.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang in light of the teachings of Choi to arrive at wherein the information regarding the frequency resource is indicated by using a field in downlink control information from one or more parameters configured by higher layer signaling, in order to provide a reliable means implementing a reliable configuration method for an inter-slot frequency hopping feature.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Cao (US 20180295651 A1) and further in view of LG Electronics (LG Electronics, R1-1717961, “Support of long PUCCH over multiple slots for NR” cited in July 9, 2021 IDS).

In regards to claim 9, Huang is silent on the terminal according to claim 7, wherein the processor determines a pattern of the frequency hopping of the uplink control channel over the plurality of slots, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots. Despite these differences similar features have been seen in other prior art involving inter-slot frequency hopping. LG in [Fig. 1] teaches where a pattern of a frequency hopping of the uplink control channel over the plurality of slots is determined, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang to arrive at 7, wherein the processor determines a pattern of the frequency hopping of the uplink control channel over the plurality of slots, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots, as similarly seen in LG, in order to provide flexibility in the configuration of frequency hopping resources.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476